Case 1:20-mj-00530-RHW Document 6 Filed 04/21/20 Page 1 of STATES
                                                    UNITED 13     DISTRICT COURT
                                                      SOUTHERN DISTRICT OF MISSISSIPPI


                                                              FILE D
                                                               Apr 21 2020
                                                        ARTHUR JOHNSTON, CLERK
Case 1:20-mj-00530-RHW Document 6 Filed 04/21/20 Page 2 of 13
Case 1:20-mj-00530-RHW Document 6 Filed 04/21/20 Page 3 of 13
Case 1:20-mj-00530-RHW Document 6 Filed 04/21/20 Page 4 of 13
Case 1:20-mj-00530-RHW Document 6 Filed 04/21/20 Page 5 of 13
Case 1:20-mj-00530-RHW Document 6 Filed 04/21/20 Page 6 of 13
Case 1:20-mj-00530-RHW Document 6 Filed 04/21/20 Page 7 of 13
Case 1:20-mj-00530-RHW Document 6 Filed 04/21/20 Page 8 of 13
Case 1:20-mj-00530-RHW Document 6 Filed 04/21/20 Page 9 of 13
Case 1:20-mj-00530-RHW Document 6 Filed 04/21/20 Page 10 of 13
Case 1:20-mj-00530-RHW Document 6 Filed 04/21/20 Page 11 of 13
Case 1:20-mj-00530-RHW Document 6 Filed 04/21/20 Page 12 of 13
Case 1:20-mj-00530-RHW Document 6 Filed 04/21/20 Page 13 of 13
